Citation Nr: 0602738	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  96-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
April 1972.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO). A 
September 1995 rating decision continued a 10 percent rating 
for psychoneurotic anxiety reaction with psychophysiological 
musculoskeletal complaints. Although a January 1999 rating 
decision increased the rating for chronic psychoneurotic 
anxiety reaction to 30 percent, the claim for a rating in 
excess of 30 percent remains before the Board because the 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit was 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993). In addition, 
a June 1999 rating decision denied entitlement to service 
connection for disc space narrowing at L5-S1 and entitlement 
to TDIU.

A February 2000 Board decision affirmed the continuation of 
the 30 percent rating for chronic psychoneurotic anxiety 
reaction, the denial of service connection for a low back 
disorder, and the denial of entitlement to TDIU, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims. Pursuant to a joint remand of the parties in 
October 2000, the United States Court of Appeals for Veterans 
Claims vacated the February 2000 Board decision with respect 
to the three claims and remanded the appeal to the Board for 
another decision taking into consideration matters raised in 
its November 2000 order. In June 2001, the Board remanded the 
case to the RO for VA mental disorders and spine 
examinations.

In a decision of January 2004 the Board denied an evaluation 
in excess of 30 percent for the veteran's psychiatric 
disability and remanded the issues of entitlement to service 
connection for a back disability and entitlement to a TDIU.  
These issues are now before the Board for further appellate 
consideration at this time.  


FINDINGS OF FACT

1.	The veteran's low back complaints in service were not 
due to organic pathology and his post service low back 
disability, diagnosed as disc disease of the lumbar 
spine, manifested many years subsequent to service 
discharge and is unrelated to service.  

2.	Service connection is currently in effect for 
psychoneurotic anxiety reaction, currently evaluated as 
30 percent disabling.  

3. The veteran has had at least one year of college and 
occupational experience that included laborer, repairman, 
stockman, switchman, custodian, and security guard: he last 
worked in July 1993.

3. The veteran is not unable to obtain and sustain gainful 
employment because of his service-connected disability.


CONCLUSIONS OF LAW

1.	A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  

2.	The criteria for assignment for a grant of TDIU have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well- 
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In letters dated in January 2002, and April 2003, the Board 
and VA's Appeals Management Center informed the appellant of 
evidence needed to substantiate his current claims. These 
letters together with information in the statement of the 
case and supplemental statements of the case told him what 
the evidence needed to show to prevail on the merits of the 
issues currently before us.  The letters also informed him of 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letters also told 
him to send any relevant evidence in his possession.

In Pelegrini, the majority also found that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 
However, the Court's remedy was remand so that the notice 
could be provided. Id., at 120, 122-4. The Court went on to 
say, however, that "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision." Id., at 120. 
The veteran received that remedy when the RO provided the 
veteran with notice letters in January 2002 and April 2003.

In any event, the veteran in this case was not prejudiced by 
the delayed notice. If he had submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he had submitted the evidence prior to initial 
adjudication. The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication. 38 C.F.R. § 
3.156(b) (2004) (new and material evidence received prior to 
the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

Moreover, it does not appear that any evidence relevant to 
the veteran's claim is available, but not yet associated with 
the claims folder.  It is noted in this regard that the 
veteran was provided with recent VA examinations that 
provided sufficient clinical evidence, as well as medical 
opinions relevant to the veteran's current claims to 
adequately adjudicate the issues currently before the Board 
on appeal.  Accordingly, the Board will adjudicate the 
veteran's claim on the evidence now of record.

I.  Service connection for a Low Back Disability.

No pertinent abnormalities were reported on the veteran's 
March 1970 examination prior to service entrance.  The 
veteran's service medical records show that the veteran did 
report low back pain on several occasions during service with 
findings and diagnoses that included mixed- type apophyseal 
articulations between L5 and S1 in November 1970; low back 
pain in November 1970, February 1971, November 1971, December 
1971, January 1972, and February 1972; chronic low back 
strain in March 1972. In December 1971, the veteran was 
recommended to be cross-trained into a career field where he 
would not be required to actively use his back. Further, he 
was diagnosed with low back pain with unknown etiology in 
January 1972. A report made in February 1972 noted the 
veteran to have low back pain of one year's duration. In 
March 1972, the veteran was noted to have chronic back 
strain.  At that time it was noted that a medical board had 
considered the veteran to be a malingerer.  After a March 
1972 psychiatric evaluation the diagnosis was passive 
aggressive personality.  

The veteran underwent a VA examination in June 1972 and while 
he complained of low back pain, no orthopedic disease of the 
back was found. After a psychiatric evaluation the diagnosis 
was anxiety neurosis with musculoskeletal reaction.  

In a September 1972 rating action the RO granted service 
connection for chronic psychoneurotic anxiety reaction with 
psychophysiological musculoskeletal components, including 
back complaints.  

Private medical records reflect treatment from June 1989 to 
June 1993, for complaints of low back pain with an impression 
of low back pain secondary to muscle spasms noted in April 
1993.  A history of low back pain since an April 1991 work 
related injury was also reported during this treatment.

The VA saw the veteran as an outpatient during the early 
1990s for complaints of low back pain.  He was diagnosed with 
chronic low back pain in March 1994. Records from June 1994 
to June 1995 also describe the veteran's ongoing problems 
with low back pain. X-rays of the lumbosacral spine were 
reported to be normal.  After VA examination in July 1995, 
the veteran was diagnosed with lumbar strain with associated 
muscle spasms. X-rays were normal at that time. During 
subsequent VA outpatient treatment in the late 1990s the 
veteran was noted to have low back pain.  X-rays taken in 
January 1999 showed minimal narrowing of L5- S1.

The record also contains documentation that shows the veteran 
has been determined disabled by the Missouri Department of 
Social Services. And while the veteran was deemed disabled 
due to his back, the Department did not make any findings 
regarding the etiology of the veteran's low back disorder.  

During a VA orthopedic examination conducted in October 2001 
the veteran said that he originally injured his low back 
while fueling aircraft in the service and he had been 
extensively worked up for this problem during service.  He 
had been treated by numerous physicians for back complaints 
since service discharge.  The veteran was noted to have 
worked at numerous jobs since service and had sustained three 
separate back injuries as a civilian.  It was noted that a 
recent MRI had indicated left paramedian disc herniation at 
the L4-5 level with central canal stenosis and pressure 
effect on the left fifth lumbar nerve root.  After the 
evaluation the impression was degenerative disc disease of 
the lumbar spine.  The examiner opined that the veteran's low 
back disability was most likely the result of injuries 
sustained after service and was not the direct result of the 
condition, which existed during service.  

During a VA orthopedic examination conducted September 2004 
the veteran gave a history of sustaining an injury to his 
back in the service when he was struck by a fifty gallon 
barrel of fuel.  The veteran said that he had intermittent 
flare-ups of pain during service and that during such a 
flare-up in 1972 he was hospitalized for 30 days for the 
treatment of back pain.  After the evaluation the impression 
was chronic soft tissue strain of the lumbar spine.  The 
examiner opined that the veteran's back condition was a 
direct result of his inservice injuries.  In a June 2005 
addendum, the examiner stated that he had reviewed the 
veteran's service medical records since the September 2004 
examination.  He noted that, contrary to the history provided 
by the veteran at that time, the service medical records did 
not show any 30-day hospitalization for back pain during 
service.  After reviewing the service medical records, the 
physician concluded that his initial opinion was not correct 
and that the veteran had multiple unsubstantiated complaints 
that were totally unsubstantiated by objective findings.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110. Service 
connection may be granted for disability diagnosed after 
service if the evidence indicates that it had its onset 
during service. 38 C.F.R. § 3.303(d) (2004).

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

The evidence outlined above indicates that the veteran was 
seen on several occasions during service for complaints of 
low back pain.  The evidence also shows considerable 
treatment for low back pain from 1989 on.  However, the 
record shows that the veteran's inservice back complaints 
have been attributed to psychophysiological factors rather 
than any organic back pathology and the record fails to 
reveal competent evidence of a connection between the 
veteran's current low back complaints, attributed to disc 
disease, and his inservice symptomatology.  It is true that a 
physician who conducted the September 2004 VA examination of 
the back opined that there was such a link between the 
veteran's service and his current low back complaints, but 
this opinion was based on a history provided by the veteran. 
After a subsequent review of the veteran's actual service 
medical records, this physician indicated that this opinion 
was incorrect.  While the veteran obviously believes that his 
ongoing back problems are related to service, the Board notes 
that where the issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue. See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991). Since the record does not 
indicate that the veteran possesses the medical training and 
expertise necessary to render a cause of his disability, his 
lay statements alone cannot serve as a sufficient predicate 
upon which to base a grant of service connection for his back 
disorder. See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).  Since 
the record does not contain competent medical evidence 
demonstrating a connection between his current low back 
disability and service, service connection for a back 
disorder must be denied.  



II.	TDIU.  

The record indicates that the veteran has at least one year 
of college education and occupational experience that 
includes laborer, repairman, stockman, switchman, custodian, 
and security guard: he last worked in July 1993.  At the 
present time, service connection is in effect for 
psychoneurotic anxiety reaction, currently evaluated as 30 
percent disabling.  

On a July 1995 VA mental disorders examination, the veteran 
demonstrated no occupational incapacity. He was currently in 
his ninth year of work for a government pollution control 
agency, and before that time, had maintained a good work 
record with a major telecommunications company. He was alert 
and pleasant, and he responded to questions in a logical and 
goal-directed manner. He denied delusions, hallucinations, 
and homicidal and suicidal ideation. He was oriented as to 
time, place, and person, and his memory for recent and remote 
events was intact. His judgment was intact, and he 
demonstrated good insight. The VA examiner found no 
occupational incapacity. By November 1998 and August 1999, 
the same VA examiner considered the veteran to have mild 
anxiety but opined that it had remained unchanged from 
November 1998 to August 1999. In November 2001, the same VA 
examiner opined that the veteran's anxiety disorder was 
inactive and resolved because there had been no requests for 
medications to treat any anxiety episodes.  After the 
November 2001 examination, a GAF score of 75 was reported.  
It was said that no functional impairment could be attributed 
to this condition.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2002).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service connected 
disabilities, provided that if there are two or more 
disabilities, one is ratable at least 40 percent, and there 
are sufficient remaining disabilities to bring the combined 
evaluation to 70 percent. 38 C.F.R. § 4.16(a). It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 38 C.F.R. § 4.16(b). A finding of total 
disability is appropriate when there is present any 
impairment of mind or body, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15 (2004).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities, provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. See 38 C.F.R. § 4.16(a).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19. 
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a). Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment. Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991). In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." 

As noted above, the evidence of record does not indicate that 
the veteran has more than a very slight degree of 
occupational impairment due to his service connected 
psychiatric disability, which is his sole service connected 
disorder.  Since the veteran has only a 30 percent schedular 
rating for this disability, it is apparent that the schedular 
rating for a grant of a TDIU have not been met in the 
veteran's case.  Given the lack of functional impairment 
found to be associated with this disability, it is apparent 
that he has not been rendered unemployable solely by this 
disorder.  Since that is the case, entitlement to a TDIU must 
be denied.  

ORDER

Service connection for a low back disorder is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


